DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, as well as the species claim 5a, 2’-O-Me, each of the nucleotides in the upper stem region are modified with 2’-O-methyl, claim 39(20), SEQ ID NO: 358, and LNP in the reply filed on 11/9/21 is acknowledged.
Claims 79, 137, 164, 190, and 209 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/21.

Markush Rejection
Claim 39 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claim is directed to a large multitude of sgRNAs that have different sequences and no common searchable core.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).     
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the same intended result would be achieved.  In the instant case, activity of any specific sequence is dependent upon the specific sequence of nucleotides.  There is no expectation that any one of the nucleotide sequences as claimed can be substituted for any of the other with a completely different sequence with the expectation of the same activity.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 13-18, 20, 21, 23-25, 27-29, 35, 37, 39, 197, 208, and 217 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a sgRNA comprising a 5’ end modification and one or more modifications in one or more of:
the upper stem region
the hairpin 1 region; and
the hairpin 2 region, 
wherein the 5’ end modification comprises at least two PS linkages within the first seven nucleotides at the 5’ end of the 5’ terminus.
The specification does not adequately describe and the claims do not adequately recite the structure required for the nucleic acid to function as a sgRNA.  Claim 1 refers to the upper stem region, hairpin 1 region, and hairpin 2 region without any context of how these elements are required or are situated within a compound.  The specification does not adequately describe which regions are necessary to be present within the instantly recited sgRNA.  One would not be able to readily envision the structure required for the function without further structural requirements for the instantly recited compound.

	Additionally, claims 15 and 21 recite additional structures (lower stem and bulge region, respectively) without recitation of the placement within the structure.  The claims read upon an enormous possible genus of structures with any number of additional structures attached (as evidenced by claims 15 and 21, for example) that would not likely function as a sgRNA.  
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being sgRNAs that broadly comprise an upper stem region, hairpin 1 region, and hairpin 2 region.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
Additionally, claim 197 requires for the sgRNA to be “associated” with a LNP.  The specification does not adequately describe the structure required for the sgRNA to be “associated” with the LNP in any manner.
To achieve the desired function, it appears that the structure is required to be of a specific configuration, as evidenced by Ryan et al. (WO 2016/089433 A1) (Figure 1).  The instant claims are not limited to this configuration, which is a single species of the instantly recited enormous possible genus of compounds.  Even within the structure of Ryan et al., it is not defined which portion applicant considers to be the upper stem, 



    PNG
    media_image1.png
    685
    275
    media_image1.png
    Greyscale

Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for possible structures within the instantly recited genus that would have the function of a sgRNA.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 recites the limitation "the upper stem region", “the hairpin 1 region”, and “the hairpin 2 region”.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not recite that the sgRNA comprises a stem region, a hairpin 1 region, and a hairpin 2 region, but rather refers to these regions as if they were previously recited as a structural requirement.
Claim 5 recites the limitation “US1 to US12, H1-1, H2-1, H1-1 to H1-12, and H2-1 to H2-15” of the sgRNA of claim 1.  However, claim 1 does not require or recite “US1 to US12, H1-1, H2-1, H1-1 to H1-12, and H2-1 to H2-15”.  The claims do not set forth what is meant by “US1 to US12, H1-1, H2-1, H1-1 to H1-12, and H2-1 to H2-15” or any context of the actual structural requirement.  Should applicant intend to mean that the modification is at nucleotides 1-12 in the upper stem, for example, this should be recited.  It is noted that the claims do not set forth any length limitations, so there is no context for nucleotides 1-12 of the sgRNA, which can be of any length.
The same is true for claims 29, 39, and 217, which recite various L, B, H, U, and Ns which do not have antecedent basis in claim 1.  For example, LS1, LS6, LS7, LS8, LS11, LS12, N15, N16, N17, N18.  Additionally, claims 29, 30, and 39 refer to a nexus region or a bulge region, wherein there is no antecedent basis for a nexus region or a bulge region in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 13-18, 20, 21, 23-25, 27-29, 35, 37, 39, 197, and 208 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Ryan et al. (WO 2016/089433 A1).
The reference is of record and cited on the IDS filed on 11/15/19.
Ryan et al. teach sgRNAs that meet the structural limitation of having an upper stem region, lower stem region, bulge, hairpin 1 region, and hairpin 2 region.  Either of the hairpin sequences could be 1 or 2.  See Figure 1 as follows:


    PNG
    media_image1.png
    685
    275
    media_image1.png
    Greyscale

Ryan et al. teach that it has been demonstrated that a single-guide RNA ("sgRNA") can replace the complex formed between the naturally-existing crRNA and tracrRNA.
Thus, there is a need for providing gRNA, including sgRNA, having increased resistance to nucleolytic degradation, increased binding affinity for the target polynucleotide, and/or reduced off-target effects while, nonetheless, having gRNA functionality.
Ryan et al. teach that FIG. 1 is a set of diagrams showing a schematic model of an exemplary CRISPR-Cas system. The exemplary system shown here is a Type II system having a Cas nuclease. In this particular example, the Cas nuclease is the Cas9 nuclease. The Cas9 nuclease recognizes a PAM sequence (here, the PAM sequence is a 3-nt sequence of NGG, where N is A, G, C or T, but other PAM sequences are known to exist). The sgRNA includes a guide sequence, a crRNA sequence or segment, and tracrRNA sequence or segment. The guide sequence of the sgRNA hybridizes with the DNA target directly upstream of the PAM sequence. In the example shown here, Cas9 mediates a double-stranded break upstream of the PAM sequence (arrows).

Ryan et al. teach that the term "guide RNA" encompasses a single guide RNA (sgRNA), where the crRNA segment and the tracrRNA segment are located in the same RNA molecule.
Ryan et al. teach that the term "modification" in the context of an oligonucleotide or polynucleotide includes but is not limited to (a) end modifications, e.g., 5' end modifications or 3' end modifications, (b) nucleobase (or "base") modifications, including replacement or removal of bases, (c) sugar modifications, including modifications at the 2', 3', and/or 4' positions, and (d) backbone modifications, including modification or replacement of the phosphodiester linkages. 
Ryan et al. teach that the present invention comprises a chemically modified guide RNA that has guide RNA functionality. A guide RNA that comprises any nucleotide other than the four canonical ribonucleotides, namely A, C, G, and U, whether unnatural or natural (e.g., a pseudouridine, inosine or a deoxynucleotide), is a chemically modified guide RNA. Likewise a guide RNA that comprises any backbone or internucleotide linkage other than a natural phosphodiester internucleotide linkage possesses a chemical modification and therefore is a chemically modified guide RNA. In certain embodiments, the retained functionality includes binding a Cas protein. In certain embodiments, the retained functionality includes binding a target polynucleotide. In certain embodiments, the retained functionality includes targeting a Cas protein or a gRNA:Cas protein complex to a target polynucleotide. 

Ryan et al. teach that guide RNA has at least one modification.  Ryan et al. teaches that the present technology provides a guide RNA having at least one modification, constituting a modified gRNA.
Ryan et al. teach that the modified gRNA comprises 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1 , 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49 or 50 modified nucleotides. In other embodiments, the modified gRNA comprises at least 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 110, 120, 130 or 140 modified nucleotides. In certain embodiments, all nucleotides are modified. 
In certain embodiments, all the modifications are the same. In certain embodiments, all the modified nucleotides have the same type of modification. In certain embodiments, the modified gRNA comprises a combination of differently modified nucleotides. In certain embodiments, the modified gRNA comprises two or more modified nucleotides. In certain embodiments, the modified gRNA comprises three 
In certain embodiments, the modification is within the 5' portion of the guide RNA. In certain embodiments, the modification is within the first five (5) nucleotides of the 5' portion of the guide RNA. In certain embodiments, the modification is within the first three (3) nucleotides of the 5' portion of the guide RNA. In certain embodiments, the modification is within the 3' portion of the guide RNA. In certain embodiments, the modification is within the last five (5) nucleotides of the 3' portion of the guide RNA. In certain embodiments, the modification is within the last three (3) nucleotides of the 3' portion of the guide RNA. In certain embodiments, the modification is within the internal region {i.e., between the 5' end and the 3' end) of the guide RNA. In certain embodiments, the modification is incorporated in the 5' portion or the 3' portion of the guide RNA, particularly within the first 5 or 10 nucleotides of the 5' portion or within the last 5 or 10 nucleotides of the 3' portion to, for example, protect the RNA from degradation by nucleases or for other purposes. In some other embodiments, the modification is in both the 5' portion and the 3' portion of the guide RNA, particularly 
In certain embodiments, the modification is within the crRNA segment of the guide RNA. In certain embodiments, the modification is within the guide sequence of the crRNA. In certain embodiments, the modification is within the first five (5) nucleotides of the crRNA segment. In certain embodiments, the modification is within the first three (3) nucleotides of the crRNA segment. In certain embodiments, the modification is within a 5'-overhang on the crRNA segment. In certain embodiments, the modification is within the tracrRNA segment of the guide RNA. In certain embodiments, the modification is within the last five (5) nucleotides of the tracrRNA segment of the guide RNA. In certain embodiments, the modification is within the last three (3) nucleotides of the tracrRNA segment of the guide RNA. In certain embodiments, when the guide RNA is a single guide RNA, the modification is located within the loop of the guide RNA. In certain embodiments, one or more modifications is within the loop L region. 

In certain embodiments, the modification comprises a modified base. As used herein, "unmodified" bases include the purine bases adenine (A) and guanine (G), and the pyrimidine bases thymine (T), cytosine (C) and uracil (U). Examples of modified bases include, but are not limited to, synthetic and natural bases such as 2-thioU, 2-thioC, 4-thioU, 6-thioG, 2-aminoA, 2-aminoP, pseudouracil, hypoxanthine, 7-deazaguanine, 7-deaza-8-azaguanine, 7-deazaadenine, 7-deaza-8- azaadenine, 5-methylC, 5-methylU, 5-hydroxymethylcytosine, 5-hydroxymethyluracil, 5,6-dehydrouracil, 5-propynylcytosine, 5-propynyluracil, 5-ethynylcytosine, 5-ethynyluracil, 5-allylU, 5-allylC, 5- aminoallyl-uracil, and 5-aminoallyl-cytosine. In certain embodiments, the modification comprises an abasic nucleotide. In certain embodiments, the modification comprises a nonstandard purine or pyrimidine structure, such as Z or P, isoC or isoG, UNA, 5-methylpyrymidine, x(A,G,C,T) or y(A,G,C,T). In certain embodiments, the modified gRNA comprises 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 , 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49 or 50 modified bases. In other embodiments, the modified gRNA comprises at least 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 1 10, 120, 130 or 140 modified bases. In certain embodiments, all bases in a gRNA are modified.
In certain embodiments, the modification comprises a modified sugar. Examples of modified sugars include, but are not limited to, sugars having modifications at the 2' 
In certain embodiments, the modification comprises a modified backbone (i.e., an internucleotide linkage other than a natural phosphodiester). Examples of modified internucleotide linkages include, but are not limited to, a phosphorothioate internucleotide linkage, a chiral phosphorothioate internucleotide linkage.
In certain embodiments, the modified gRNA comprises 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1 , 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 , 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 , 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49 or 50 modified internucleotide linkages. In other embodiments, the modified gRNA comprises at least 
In certain embodiments, the guide RNA comprises an oligonucleotide represented by Formula (I): W-Y or Y-W (I) wherein W represents a nucleotide or a stretch of nucleotides of the oligonucleotide comprising at least one modification and Y represents an unmodified portion of the oligonucleotide.
In certain embodiments, W is within the 5' portion of the guide RNA. In certain embodiments, W is at least partially within the first five (5) nucleotides of the 5' portion of the guide RNA. In certain embodiments, W is at least partially within the first three (3) nucleotides of the 5' portion of the guide RNA. In certain embodiments, W is within the 3' portion of the guide RNA. In certain embodiments, W is at least partially within the last five (5) nucleotides of the 3' portion of the guide , RNA. In certain embodiments, W is at least partially within the last three (3) nucleotides of the 3' portion of the guide RNA. In certain embodiments, W is within the internal region {i.e., between the 5' end and the 3' end) of the guide RNA.
In certain embodiments, W comprises an end modification, such as a 5' end modification or a 3' end modification as described above. 
In certain embodiments, W comprises a modified base as described above. In certain embodiments, W comprises 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 , 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 , 32, 33, 34, 35, 36, 37, 38, 39, 40, 41 , 42, 43, 44, 45, 46, 47, 48, 49 or 50 modified bases. In other embodiments, W comprises at least 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 1 10, 120, 130 or 140 modified bases. In certain embodiments, all bases in a gRNA are modified.

In certain embodiments, W comprises a modified backbone {i.e., an internucleotide linkage other than a phosphodiester) as described above. In certain embodiments, W comprises more than one, such as 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1 , 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 , 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 , 32, 33, 34, 35, 36, 37, 38, 39, 40, 41 , 42, 43, 44, 45, 46, 47, 48, 49 or 50 modified internucleotide linkages. In other embodiments, W comprises at least 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 1 10, 120, 130 or 140 modified internucleotide linkages. In certain embodiments, all internucleotide linkages in a gRNA are modified.
In certain embodiments, W comprises a 2'-0-C alkyl, 2'-H, 2'-0-Ci-.sub.3alkyl-0-Ci..sub.3alkyl, 2'-F, 2'- N¾, 2'-arabino, 2'-F-arabino, 2'-LNA, 2'-ULNA, 4'-thioribosyl, 2-thioU, 2-thioC, 4-thioU, 6-thioG, 2- aminoA, 2-aminoP, pseudouracil, hypoxanthine, 7-deazaguanine, 7-deaza-8-azaguanine, 7-deazaadenine, 7-deaza-8-azaadenine, 5-MeC, 5-MeU, 5-hydroxymethylcytosine, 5-hydroxymethyluracil, 5,6- dehydrouracil, 5-propynylcytosine, 5-propynyluracil, 5-ethynylcytosine, 5-ethynyluracil, 5-allylU, 5- allylC, 5-aminoallyl-uracil, 5-aminoallyl-cytosine, abasic nucleotides, Z, P , UNA, isoC, isoG, 5-methyl- pyrimidine, x(A,G,C,T), y(A,G,C,T), or a phosphorothioate internucleotide linkage.

In certain embodiments, W comprises 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1 , 12, 13, 14, 15, 16, 17, 18, 19 or 20 modified nucleotides. In certain embodiments, each of the modified nucleotides comprises the same modification. In certain embodiments, W comprises a combination of variously modified nucleotides. In certain embodiments, W comprises two or more modified nucleotides. In certain embodiments, W comprises three or more modified nucleotides. In certain embodiments, the modified nucleotides are not arranged contiguously in the sequence, or at least not entirely, as one or more unmodified nucleotides may intercede. In certain embodiments, the modified nucleotides are arranged contiguously. In certain embodiments, W comprises at least one contiguous stretch of modified nucleotides. In certain embodiments, W comprises a contiguous stretch of at least three (3) modified nucleotides. In certain embodiments, W comprises a contiguous stretch of at least four (4) modified nucleotides. In certain embodiments, W comprises a contiguous stretch of at least five (5) modified nucleotides.

In certain embodiments, the guide RNA is introduced or delivered into cells. Technologies that can be used for delivery of guide RNA include those that utilize encapsulation by biodegradable polymers, liposomes, or nanoparticles. Such polymers, liposomes, and nanoparticles can be delivered intravenously. In certain embodiments, for in vivo delivery, guide RNA can be injected into a tissue site or administered systemically. 
Therefore, Ryan et al. teach a sgRNA that meets the instant structural limitations that can be fully modified with the instantly recited modifications (PS, 2’-O-Me, 2’-F, or combination thereof).  All of the elected modifications and patterns are anticipated by the fully modified sgRNA of Ryan et al.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5, 13-18, 20, 21, 23-25, 27-29, 35, 37, 39, 197, 208, and 217 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (WO 2016/089433 A1), in view of Schoenherr et al. (US 2015/0376628 A1).
The reference is of record and cited on the IDS filed on 11/15/19.
Ryan et al. teach sgRNAs that meet the structural limitation of having an upper stem region, lower stem region, bulge, hairpin 1 region, and hairpin 2 region.  Either of the hairpin sequences could be 1 or 2.  See Figure 1 as follows:


    PNG
    media_image1.png
    685
    275
    media_image1.png
    Greyscale

Ryan et al. teach that it has been demonstrated that a single-guide RNA ("sgRNA") can replace the complex formed between the naturally-existing crRNA and tracrRNA.
Thus, there is a need for providing gRNA, including sgRNA, having increased resistance to nucleolytic degradation, increased binding affinity for the target polynucleotide, and/or reduced off-target effects while, nonetheless, having gRNA functionality.
Ryan et al. teach that FIG. 1 is a set of diagrams showing a schematic model of an exemplary CRISPR-Cas system. The exemplary system shown here is a Type II 
FIG. 5B shows an exemplary single guide RNA (sgRNA) disclosed in the application.
Ryan et al. teach that the term "guide RNA" encompasses a single guide RNA (sgRNA), where the crRNA segment and the tracrRNA segment are located in the same RNA molecule.
Ryan et al. teach that the term "modification" in the context of an oligonucleotide or polynucleotide includes but is not limited to (a) end modifications, e.g., 5' end modifications or 3' end modifications, (b) nucleobase (or "base") modifications, including replacement or removal of bases, (c) sugar modifications, including modifications at the 2', 3', and/or 4' positions, and (d) backbone modifications, including modification or replacement of the phosphodiester linkages. 
Ryan et al. teach that the present invention comprises a chemically modified guide RNA that has guide RNA functionality. A guide RNA that comprises any nucleotide other than the four canonical ribonucleotides, namely A, C, G, and U, whether unnatural or natural (e.g., a pseudouridine, inosine or a deoxynucleotide), is a chemically modified guide RNA. Likewise a guide RNA that comprises any backbone or 
Ryan et al. teach that exemplary modifications include a nucleotide sugar modification incorporated into the guide RNA is selected from the group consisting of 2'-0-C.sub.1..sub.4alkyl such as 2'-0-methyl (2'-OMe), 2'-deoxy (2'-H), 2'-0- Ci.aalkyl-O-C.sub.Laalkyl such as 2'-methoxyethyl 0'2'-MOE"), 2'-fluoro ("2'-F"), 2'-amino ("2'-NH.sub.2"), 2'- arabinosyl ("2'-arabino").nucleotide, 2'-F-arabinosyl ("2'-F-arabino") nucleotide, 2'- locked nucleic acid ("LNA") nucleotide, 2'- unlocked nucleic acid ("ULNA") nucleotide, a sugar in L form ("L-sugar"), and 4'-thioribosyl nucleotide. In certain embodiments, an internucleotide linkage modification incorporated into the guide RNA is phosphorothioate "P(S)" (P(S)).
Ryan et al. teach that guide RNA has at least one modification.  Ryan et al. teaches that the present technology provides a guide RNA having at least one modification, constituting a modified gRNA.
Ryan et al. teach that the modified gRNA comprises 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1 , 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49 or 50 modified nucleotides. In other embodiments, the modified gRNA comprises at least 55, 60, 65, 70, 75, 80, 85, 
In certain embodiments, all the modifications are the same. In certain embodiments, all the modified nucleotides have the same type of modification. In certain embodiments, the modified gRNA comprises a combination of differently modified nucleotides. In certain embodiments, the modified gRNA comprises two or more modified nucleotides. In certain embodiments, the modified gRNA comprises three or more modified nucleotides. In certain embodiments, the modified nucleotides are arranged contiguously. In certain embodiments, the modified gRNA comprises at least one contiguous stretch of modified nucleotides. In certain embodiments, the modified gRNA comprises a contiguous stretch of at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1 , 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49 or 50 modified nucleotides. Each modified nucleotide may independently comprise one or more types of modifications. In certain embodiments, no modified nucleotides are contiguous, or some but not all are contiguous, in the sequence of the modified gRNA.
In certain embodiments, the modification is within the 5' portion of the guide RNA. In certain embodiments, the modification is within the first five (5) nucleotides of the 5' portion of the guide RNA. In certain embodiments, the modification is within the first three (3) nucleotides of the 5' portion of the guide RNA. In certain embodiments, the modification is within the 3' portion of the guide RNA. In certain embodiments, the modification is within the last five (5) nucleotides of the 3' portion of the guide RNA. In certain embodiments, the modification is within the last three (3) nucleotides of the 3' 
In certain embodiments, the modification is within the crRNA segment of the guide RNA. In certain embodiments, the modification is within the guide sequence of the crRNA. In certain embodiments, the modification is within the first five (5) nucleotides of the crRNA segment. In certain embodiments, the modification is within the first three (3) nucleotides of the crRNA segment. In certain embodiments, the modification is within a 5'-overhang on the crRNA segment. In certain embodiments, the modification is within the tracrRNA segment of the guide RNA. In certain embodiments, the modification is 
In certain embodiments, the modification comprises an end modification, such as a 5' end modification or a 3' end modification. Examples of end modifications include phosphorothioate.
In certain embodiments, the modification comprises a modified base. As used herein, "unmodified" bases include the purine bases adenine (A) and guanine (G), and the pyrimidine bases thymine (T), cytosine (C) and uracil (U). Examples of modified bases include, but are not limited to, synthetic and natural bases such as 2-thioU, 2-thioC, 4-thioU, 6-thioG, 2-aminoA, 2-aminoP, pseudouracil, hypoxanthine, 7-deazaguanine, 7-deaza-8-azaguanine, 7-deazaadenine, 7-deaza-8- azaadenine, 5-methylC, 5-methylU, 5-hydroxymethylcytosine, 5-hydroxymethyluracil, 5,6-dehydrouracil, 5-propynylcytosine, 5-propynyluracil, 5-ethynylcytosine, 5-ethynyluracil, 5-allylU, 5-allylC, 5- aminoallyl-uracil, and 5-aminoallyl-cytosine. In certain embodiments, the modification comprises an abasic nucleotide. In certain embodiments, the modification comprises a nonstandard purine or pyrimidine structure, such as Z or P, isoC or isoG, UNA, 5-methylpyrymidine, x(A,G,C,T) or y(A,G,C,T). In certain embodiments, the modified gRNA comprises 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 , 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49 or 50 modified bases. In other 
In certain embodiments, the modification comprises a modified sugar. Examples of modified sugars include, but are not limited to, sugars having modifications at the 2' position or modifications at the 4' position. For example, in certain embodiments, the sugar comprises 2'-0-Ci..sub.4alkyl, such as 2'-0-methyl (2'-OMe). In certain embodiments, the sugar comprises 2'-0-Ci..sub.3alkyl-0-Ci..sub.3alkyl, such as 2'- methoxyethoxy (2'-0-CH.sub.2CH.sub.2OCH.sub.3) also known as 2'-0-(2-methoxyethyl) or 2'-MOE. In certain embodiments, the sugar comprises 2'-halo, such as 2'-F, 2'-Br, 2'-Cl, or 2 -1. In certain embodiments, the sugar comprises 2'-NH2. In certain embodiments, the sugar comprises 2'-H (e.g., a deoxynucleotide). In certain embodiments, the sugar comprises 2'-arabino or 2'-F-arabino. In certain embodiments, the sugar comprises 2'-LNA or 2'-ULNA. In certain embodiments, the sugar comprises a 4'-thioribosyl. In certain embodiments, the modified gRNA comprises 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1 , 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 , 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 , 32, 33, 34, 35, 36, 37, 38, 39, 40, 41 , 42, 43, 44, 45, 46, 47, 48, 49 or 50 modified sugars. In other embodiments, the modified gRNA comprises at least 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 1 10, 120, 130 or 140 modified sugars. In certain embodiments, all sugars in a gRNA are modified.
In certain embodiments, the modification comprises a modified backbone (i.e., an internucleotide linkage other than a natural phosphodiester). Examples of modified 
In certain embodiments, the modified gRNA comprises 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1 , 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 , 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 , 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49 or 50 modified internucleotide linkages. In other embodiments, the modified gRNA comprises at least 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 1 10, 120, 130 or 140 modified internucleotide linkages. In certain embodiments, all internucleotide linkages in a gRNA are modified.
In certain embodiments, the guide RNA comprises an oligonucleotide represented by Formula (I): W-Y or Y-W (I) wherein W represents a nucleotide or a stretch of nucleotides of the oligonucleotide comprising at least one modification and Y represents an unmodified portion of the oligonucleotide.
In certain embodiments, W is within the 5' portion of the guide RNA. In certain embodiments, W is at least partially within the first five (5) nucleotides of the 5' portion of the guide RNA. In certain embodiments, W is at least partially within the first three (3) nucleotides of the 5' portion of the guide RNA. In certain embodiments, W is within the 3' portion of the guide RNA. In certain embodiments, W is at least partially within the last five (5) nucleotides of the 3' portion of the guide , RNA. In certain embodiments, W is at least partially within the last three (3) nucleotides of the 3' portion of the guide RNA. In certain embodiments, W is within the internal region {i.e., between the 5' end and the 3' end) of the guide RNA.
In certain embodiments, W comprises an end modification, such as a 5' end modification or a 3' end modification as described above. 

In certain embodiments, W comprises a modified sugar as described above. In certain embodiments, W comprises 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 , 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 , 32, 33, 34, 35, 36, 37, 38, 39, 40, 41 , 42, 43, 44, 45, 46, 47, 48, 49 or 50 modified sugars. In other embodiments, W comprises at least 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 1 10, 120, 130 or 140 modified sugars. In certain embodiments, all sugars in a gRNA are modified.
In certain embodiments, W comprises a modified backbone {i.e., an internucleotide linkage other than a phosphodiester) as described above. In certain embodiments, W comprises more than one, such as 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1 , 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 , 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 , 32, 33, 34, 35, 36, 37, 38, 39, 40, 41 , 42, 43, 44, 45, 46, 47, 48, 49 or 50 modified internucleotide linkages. In other embodiments, W comprises at least 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 1 10, 120, 130 or 140 modified internucleotide linkages. In certain embodiments, all internucleotide linkages in a gRNA are modified.
In certain embodiments, W comprises a 2'-0-C alkyl, 2'-H, 2'-0-Ci-.sub.3alkyl-0-Ci..sub.3alkyl, 2'-F, 2'- N¾, 2'-arabino, 2'-F-arabino, 2'-LNA, 2'-ULNA, 4'-thioribosyl, 2-thioU, 2-thioC, 4-thioU, 6-thioG, 2- aminoA, 2-aminoP, pseudouracil, hypoxanthine, 7-
In certain embodiments, W comprises a 2'-0-methyl and a 3'-phosphorothioate group on the same nucleotide. In certain embodiments, W comprises a 2'-0-methyl and a 3 '-phosphonoacetate group on the same nucleotide. In certain embodiments, W comprises a 2'-0-methyl and 3'-thiophosphonoacetate group on the same nucleotide. In certain embodiments, W comprises a 2'-F and a 3'-phosphorothioate group on the same nucleotide. In certain embodiments, W comprises a 2'-F and a 3 '-phosphonoacetate group on the same nucleotide. In certain embodiments, W comprises a 2'-F and 3'-thiophosphonoacetate group on the same nucleotide.
In certain embodiments, W comprises 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1 , 12, 13, 14, 15, 16, 17, 18, 19 or 20 modified nucleotides. In certain embodiments, each of the modified nucleotides comprises the same modification. In certain embodiments, W comprises a combination of variously modified nucleotides. In certain embodiments, W comprises two or more modified nucleotides. In certain embodiments, W comprises three or more modified nucleotides. In certain embodiments, the modified nucleotides are not arranged contiguously in the sequence, or at least not entirely, as one or more unmodified nucleotides may intercede. In certain embodiments, the modified nucleotides are arranged contiguously. In certain embodiments, W comprises at least 
In certain embodiments, the modification is a stability-altering modification. In certain embodiments, the modification increases nuclease resistance of the guide RNA relative to a guide RNA without the modification, thus it enhances the guide RNA stability. In certain embodiments, the stability- altering modification is a stability-enhancing modification. For example, in certain embodiments, the stability-enhancing modification comprises a 2'-0-methyl or a 2'-0-Ci.sub.-4alkyl nucleotide. In certain embodiments, the stability-enhancing modification comprises a 2'-halo nucleotide, such as 2'-F, 2'-Br, 2'- Cl, or 2'-I. In certain embodiments, the stability-enhancing modification comprises a 2'MOE.
In certain embodiments, the guide RNA is introduced or delivered into cells. Technologies that can be used for delivery of guide RNA include those that utilize encapsulation by biodegradable polymers, liposomes, or nanoparticles. Such polymers, liposomes, and nanoparticles can be delivered intravenously. In certain embodiments, for in vivo delivery, guide RNA can be injected into a tissue site or administered systemically. 
Therefore, Ryan et al. teach a sgRNA that meets the instant structural limitations that can be fully modified with the instantly recited modifications (PS, 2’-O-Me, 2’-F, or combination thereof).  All of the elected modifications and patterns are anticipated by 
Additionally, it is clear from the teachings of Ryan et al. that it was known to incorporate the instantly recited types of modifications at varying numbers of nucleotides and positions.  The many modification patterns and positions of the instant claims within sgRNAs of varying lengths is considered to be a matter of design choice. Applicant has not demonstrated any unexpected result commensurate in scope with the instantly recited genus of compounds.  Ryan et al. teaches incorporation of the modifications at 5’ and/or 3’ regions, as well as in the hairpins and stem sequences.  Ryan teaches the advantages of incorporating the modifications into sgRNAs and teaches incorporation of combinations as well as full modification.
It would have been obvious for the sgRNA to comprise instant SEQ ID NO: 358 because this was a known sgRNA sequence, as evidenced by Schoenherr et al. [0129].  Adding additional undefined sequence to the end of a known sgRNA is considered to be a matter of design choice.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635